DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, 9, 11, 12, 14, 16, 17, 20-24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaghefinazari et al. (US 8744645) in view of Jenson (US 2016/0023604) further considered with Fitzmaurice et al. (US 2011/0234503).
	In regard to claims 1 and 21, Vaghefinazari et al. teach a system comprising: i) a controller device; ii) a gesture recognition device in communication with the controller device; iii) (fig. 1 element 134) a sound receiving device in communication with the controller device (element 138); and iv) one or more user-controlled device having one or more functions controlled by the controller device at least partially based on input from a user (column 5 lines 24-33); wherein upon sensing a first input, the controller device identifies a control category associated with the first input, wherein the first input is one of a) a contact on a surface of the touch device at one or more locations on the touch device, wherein the contact includes a repeated tapping, a sliding motion, a rocking motion, or a swaying motion or b) an audio instruction inputted into the sound receiving device (column 5 line 28, user says music), and upon additionally sensing a second input, the controller device identifies a control feature or a control element within the control category associated with the second input, wherein the second input is the other one of a) the gesture (column 5 lines 31, scroll) or b) the audio instruction, the controller device communicates a control function to the user-controlled device or directly controls the user-controlled device based on both the input on the touch device and the input received by the sound receiving device (scroll through album 
	Jenson teaches a touch device mounted on a steering wheel (paragraph 27); wherein the contact is a single tap, repeated tapping or a sliding motion in a single direction (page 2 table 1); wherein the one or more user-controlled devices includes a smart phone (paragraph 26 and fig. 2); the system recognizes different touch commands each for precisely controlling a different control function, wherein each touch command is based on one of the contacts originating from one or more of the contact locations (fig. 3); and the touch device is positioned so that a vehicle driver can contact the surface with one or more fingers without removing his hands from the steering device (paragraph 27, device in steering wheel to allow driver to keep hands on controls).
	The two are analogous art because they both deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Vaghefinazari et al. with the touch device of Jenson. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Vaghefinazari et al. with the touch device of Jenson because a touch device is a known equivalent of the gesture recognition module of Vaghefinazari et al. The touch device would work equally as well and would provide predictable results.
Fitzmaurice et al. teach the system recognizes 20 or more different touch commands (figs. 1 and 6, Fitzmaurice teach different chords. Each chord corresponds to an action).
	The three are analogous art because they all deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Vaghefinazari et al. and Jenson with the chords of Fitzmaurice et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Vaghefinazari et al. and Jenson with the chords of Fitzmaurice et al. because the user could input multiple commands with a single hand.
In regards 2 and 22, Vaghefinazari et al. teach the first input is the sensing the audio instruction inputted into the sound receiving device (column 5, user says “music”), and the second input is the 
Jenson teaches a contact (fig. 4 and paragraph 31. Touch pad is used as input device).
	In regard to claim 4, Vaghefinazari et al. teach wherein the system includes a sound generating device in electrical communication with the controller device; wherein the sound generating device produces an audio signal, an audio question, or other sound for prompting a user to make an audio input (column 5 lines 22 and 23, informative or confirmative voice prompt).
	In regard to claims 5 and 31, Jenson teaches wherein the system is a vehicle control system including, wherein the touch device, the controller device, and the sound receiving device are in a vehicle, and the touch display device includes a touch sensitive surface free of a display (paragraph 27, Jenson teaches using a touch pad).
	In regard to claim 6, Vaghefinazari et al. teach wherein the one or more user-controlled device includes one or more devices selected from the group consisting of a sound device (column 5 music), a vehicle speed control device, a vehicle lighting device, a vehicle climate control device, and a device for receiving digital information from outside a vehicle, wherein the digital information includes a text message, weather information, travel conditions, road information, traffic information, news information, a video file, a sound file, a document file, or any combination thereof.
	In regard to claim 7, Vaghefinazari et al. teach wherein the controller device includes: a list of associations for a plurality of different gestures and/or different touch locations, each having a different associated control category; and/or b) a list of associations for a plurality of audio instructions, each havinq a different associated control function (column 5, user says “music” and a list of albums is provided).
	In regard to claim 11, Vaghefinazari et al. teach wherein upon identifying a first input, the sound generating device generates a first sound (column 5 lines 22-24, voice prompt to activate phone) and upon identifying a different input, the sound generating device generates a different sound  (column 5 lines 31-33 voice prompt for enabling gesture recognition).
	Jenson teaches a first input and a different input on a surface of the touch device (fig. 4).

Jenson teaches wherein the touch device recognizes multiple simultaneous contacts on a surface and identifies a motion of one or more of the contacts in a direction and identifies which contact(s) are performing the motion (table 1 two fingers moving). 
In regard to claim 14, Vaghefinazari et al. teach wherein: the number of control categories is finite and the number of control categories is two or more (column 5, Vaghefinazari et al. teach a music and phone category. There are inherently less than infinite categories).
In regard to claim 16, Vaghefinazari et al. teach wherein the control categories include a contact list having contact identifiers and phone numbers associated with some or all of the contact identifiers; or a confirmation input into the touch device or the sound receivinq device is required for one or more of the control functions (column 5 lines 21-23, voice prompt to activate voice recognition).
In regard to claim 17, Vaghefinazari et al. teach wherein the user-controlled device includes a navigation system and the control is based on the input of an address or an address identifier received by the sound receiving device; and/or ii) the user-controlled device includes a sound system and the control category includes selection of a file to play (column 5 lines 24-33).
In regard to claim 20, Vaghefinazari et al. teach wherein two categories are selected based on different directions of motion (column 5 lines 11-20. A user places a hand near the ear in the shape of a phone and the phone system and voice recognition system are activated).
Jenson teaches motion of a contact (fig. 4).
In regard to claim 23, Vaghefinazari et al. teach wherein the controller device receives the gesture instruction, the controller device identifies the control category based on the gesture instructions; and the controller device then receives the audio instructions (column 5 lines 11-21).
In regard to claim 24, Vaghefinazari et al. teach wherein the method includes: a) a step of the controller device controlling the control feature or the control element of a user- controlled device; or b) a step of repeatedly adjusting the control feature until a stop limitation is reached or until a stop instruction is received by the sound receiving device or the touch device; or c) a sound generating device generating  .
	Claims 9 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaghefinazari et al. in view of Jenson further considered with Fitzmaurice et al. and Weng et al. (US 2016/0313868).
In regard to claim 9, Vaghefinazari et al., Jenson and Fitzmaurice et al. teach all the elements of claim 9 except wherein the system includes a knob, button, or a switch for inputting a selection.
	Weng et al. teach wherein the system includes a knob, button, or a switch for inputting a selection (paragraph 67).
The four are analogous art because they all deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Vagherfinazari et al., Jenson and Fitzmaurice et al. with the knobs, buttons and dials of Weng et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Vagherfinazari et al., Jenson and Fitzmaurice et al. with the knobs, buttons and dials of Weng et al. because these devices are well-known to a user. They would provide predictable results and would be easy for a user to operate.
In regard to claim 30, Jenson teaches wherein the touch sensitive surface is capable of identifying the location of multiple simultaneous contacts on the surface (table 1); and one of the contacts includes a repeated tapping, a rocking motion, or a swaying motion (table 1 double tap).
Weng et al. teach the touch device is mounted on a steering wheel (fig. 6); the system includes an additional input device including a knob, a button, or a switch (paragraph 67).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaghefinazari et al. in view of Jenson further considered with Fitzmaurice et al. and Yaron et al. (US 9261972).
In regard to claim 13, Vaghefinazari et al., Jenson and Fitzmaurice et al. teach wherein each input on the surface is characterized by contact features including contact location(s), number of contact(s), and type of motion; wherein an association of contact features with control categories (Jenson table 1) but do not teach a plurality of contacts at different locations on the touch device followed by gestures from only a portion of the contacts.

	The four are analogous art because they all deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Vaghefinazari et al., Jenson and Fitzmaurice et al. with the gestures of Yaron et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Vaghefinazari et al., Jenson and Fitzmaurice et al. with the gestures of Yaron et al. because the gestures are ergonomic and would provide the user with an intuitive method of selecting many different items.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623